Case 3:20-cv-02190-DMS-DEB Document 9 Filed 12/23/20 PageID.73 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL, SBN 197335
     Supervising Deputy Attorney General
 3   GABRIELLE D. BOUTIN, SBN 267308
     Deputy Attorney General
 4     1300 I Street, Suite 125
       P.O. Box 944255
 5     Sacramento, CA 94244-2550
       Telephone: (916) 210-6053
 6     Fax: (916) 324-8835
       E-mail: Gabrielle.Boutin@doj.ca.gov
 7   Attorneys for Defendants Attorney General
     Xavier Becerra and Director Luis Lopez, in
 8   their official capacities
 9                     IN THE UNITED STATES DISTRICT COURT
10                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11                                     CIVIL DIVISION
12
13
     LANA RAE RENNA, et al.,                         20-cv-2190
14
                                     Plaintiffs, NOTICE OF APPEARANCE
15
                  v.
16
     XAVIER BECERRA, in his official
17   capacity as Attorney General of
     California; and LUIS LOPEZ, in his
18   official capacity as Director of the
     Department of Justice Bureau of
19   Firearms,
20                                 Defendants.
21
22        The California Attorney General, counsel for California Attorney General
23   Xavier Becerra, in this official capacity, and Luis Lopez, in his official capacity as
24   Director of the Department of Justice Bureau of Firearms, hereby files this Notice
25   of Appearance to inform the Court of assigned counsel for in this proceeding.
26
27
28
                                                 1
                                                             Notice of Appearance (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 9 Filed 12/23/20 PageID.74 Page 2 of 3



 1        Respondent hereby notifies the Court that the attorney with principal charge of
 2   the case is as follows:
 3        Gabrielle D. Boutin, Deputy Attorney General
          1300 I Street, Suite 125
 4        P.O. Box 944255
          Sacramento, CA 94244-2550
 5        Telephone: (916) 210-6053
          E-mail: Gabrielle.Boutin@doj.ca.gov
 6
 7
 8   Dated: December 23, 2020                     Respectfully submitted,
 9                                                XAVIER BECERRA
                                                  Attorney General of California
10                                                ANTHONY R. HAKL
                                                  Supervising Deputy Attorney General
11
12
                                                  /s/ Gabrielle D. Boutin
13                                                GABRIELLE D. BOUTIN
                                                  Deputy Attorney General
14                                                Attorneys for Defendants Attorney
                                                  General Xavier Becerra and Director
15                                                Luis Lopez, in their official capacities
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                                          Notice of Appearance (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 9 Filed 12/23/20 PageID.75 Page 3 of 3




                                 CERTIFICATE OF SERVICE

Case Name:        Renna, Lana Rae, et al. v.              No.    20-cv-2190
                  Xavier Becerra, et al.

I hereby certify that on December 23, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
                                  NOTICE OF APPEARANCE
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on December
23, 2020, at Sacramento, California.


                Ritta Mashriqi                                   /s/Ritta Mashriqi
                  Declarant                                          Signature
SA2020304764
34693448.docx
